Title: To Alexander Hamilton from George Leonard, 6 July 1799
From: Leonard, George
To: Hamilton, Alexander


          
            Major General Hamilton
            July 6, 1799
          
          Permit me Sir to Introduce to you Doctr. Daniel Parker of Norton in Massachusetts a Gentn. of Reputation and a friend to the Federal Goverment who has a son who was in his second year at Cambridge Colledge but unknown to his father Left Colledge & Inlisted into a Company Commanded by Capt Read lately at Crown West Point, the Doctr will Inform you of his wishes
          I am Sir, with great Respect your Humble servant
          
            George Leonard
          
          
            July 6th 1799
          
        